Citation Nr: 0008068	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-28 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
operative partial tear of the left anterior cruciate ligament 
with instability.  

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
operative partial tear of the left anterior cruciate ligament 
with mild traumatic arthritis.  

3.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
traumatic arthritis, right knee, status-post meniscal repair. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to June 
1995.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating action of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned a noncompensable evaluation for left 
anterior collateral ligament reconstruction and denied the 
veteran's claim of service connection for a right knee 
disability.  The veteran disagreed with those determinations.  
In a July 1996 rating action, the RO continued the denial of 
service connection for a right knee disorder and increased 
the rating for the service-connected left knee disorder to 10 
percent, effective from June 3, 1995.  

The Board initially reviewed the case in February 1998, 
determined that the veteran's claim for an increased rating 
for the left knee disability was still in appellate status 
and remanded the case for further development.  In a June 
1998 rating decision, the RO determined that the veteran was 
entitled to separate evaluations for his left knee 
instability and arthritis under the provisions of VAOPGCPREC 
23-97 (July 24, 1997).  Thus, the left knee disorder was 
assigned separate 10 percent evaluations, each effective from 
June 3, 1995.  By that same decision, the RO granted service 
connection and assigned a 10 percent rating for traumatic 
arthritis of the right knee, status-post meniscal repair, 
effective from June 3, 1995.

The case was returned to the Board in March 1999 at which 
time it was determined that the evidence was not fully 
developed for appellate review and it was remanded a second 
time.  

The RO accepted a February 1999 Informal Hearing Presentation 
from the veteran's accredited representative as a notice of 
disagreement with regard to the rating assigned the right 
knee disability.  The RO issued a statement of the case in 
August 1999 and the veteran perfected his appeal with regard 
to that issue by submitting a substantive appeal in September 
1999.  Thus, that issue is also before the Board at this 
time.

In May 1996, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  

As the appeals regarding the evaluations of the service-
connected knee disorders involve original claims, the Board 
has framed the issues as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

REMAND

The veteran contends that his service-connected knee 
disorders are more severe than the current ratings, assigned 
following the initial grants of service connection during the 
course of this appeal, indicate.  The United States Court of 
Appeals for Veterans Claims (hereinafter, the Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Inasmuch as 
the veteran has submitted well-grounded claims, VA is 
obligated to assist him in the development of his claims.  
38 U.S.C.A. § 5107(a) (West 1991).  

As the Board noted in the most recent remand, the Court has 
made a distinction between a veteran's dissatisfaction with 
the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-"staged" ratings.  See Fenderson, 
supra. 

When the Board most recently reviewed the veteran's appeal 
with regard to the left knee disabilities, it was noted that 
VA examinations conducted to date had not included 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1999).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
It was contemplated that an examination conducted on remand 
would provide sufficient detail to rate the veteran's 
service-connected left knee disability.  Specifically, in 
light of the veteran's complaints of pain, the examination 
ordered on remand was to include medical determinations on 
whether the left knee exhibited pain with use, weakened 
movement, excess fatigability, incoordination, or any other 
functionally disabling symptom.  Additionally, these 
determinations were to be expressed in terms of additional 
range-of-motion loss beyond that already demonstrated 
clinically.  

The veteran was afforded a VA examination in June 1999; 
however, that examination did not address all elements 
required by the Board.  Although the examiner noted that the 
veteran experienced flare-ups approximately twenty times each 
month and reported pain on motion, there was no quantifiable 
explanation given as to how these symptoms affected the 
veteran, such as in terms of additional range-of-motion loss 
beyond that clinically found.  DeLuca requires that this be 
done.  

It was also noted in the prior remand that the veteran was 
assigned a separate rating for left knee instability, but 
additional medical evidence was required to determine the 
extent of that disability.  The Board posed specific 
questions with regard to frequency and severity of the left 
knee instability; however, the examiner did not address those 
questions.   

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that, 
regrettably, this case is not ready for appellate review and 
must be remanded once again for further development.  

The veteran's service-connected right knee disability is 
presently assigned a 10 percent rating under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5010 pertaining to 
arthritis of the knee, although the RO also included 
Diagnostic Code 5257 in the description of the disability.  
Medical evidence pertaining to the right knee includes the 
report of a June 1999 VA examination which yielded a 
diagnostic impression of degenerative joint disease bilateral 
knees.  That examination also included the veteran's 
complaints that his right knee "give[s] way."  As noted in 
opinions of the VA General Counsel (VAOPGCPREC 23-97 and 9-
98), a claimant who has arthritis and subluxation/instability 
of a service-connected knee may be rated separately under 
Diagnostic Codes 5257 and 5003 (and therefore 5010), relative 
to arthritis.  As the extent of any instability or 
subluxation of the right knee is unclear, the Board finds 
that another examination should be conducted.  

If the VA examination undertaken on remand shows instability 
or subluxation or arthritis related to the service-connected 
right knee disability, the RO must consider all applicable 
diagnostic codes.  The Board also points out that among the 
diagnostic codes possibly applicable to the knee, Codes 5260 
and 5261 are based essentially on range of motion.  Thus the 
RO must insure that the examination conducted on remand 
adequately portrays the extent of functional loss due to pain 
on use or due to flare-ups.  See DeLuca, supra. 

In view of the foregoing, and to ensure that VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected knee disabilities since 
April 1999.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the severity of the service-
connected left knee disabilities and to 
determine the nature and extent of the 
service-connected right knee disorder.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated testing should be 
conducted.  The examination report should 
fully set forth the current complaints, 
pertinent clinical findings and diagnoses 
affecting both knees.  With regard to the 
left knee, the extent of any instability 
or recurrent subluxation must be 
reported.  The examiner should also 
indicate whether the left knee cartilage 
is dislocated and if so, does this result 
in frequent episodes of locking, pain or 
effusion into the joint.  With regard to 
the right knee, the examiner should 
indicate whether there is lateral 
instability or recurrent subluxation and, 
if so, the extent thereof.  The range of 
motion of both knees should be set forth.  
Moreover, the extent of any functional 
loss of either knee due to weakened 
movement, excess fatigability, 
incoordination, or pain on use should be 
indicated.  The examiner must also state 
whether any pain claimed by the veteran 
is supported by adequate pathology and 
evidenced by his visible behavior.  Any 
additional impairment on use must be 
described in terms of the degree of 
additional range-of-motion loss.  See 
DeLuca, supra.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken. 

4.  Thereafter, the RO should again 
review the veteran's claims.  This should 
include consideration of the assignment 
of staged ratings for each of the 
service-connected left and right knee 
disabilities, taking into consideration 
all applicable diagnostic codes, and the 
General Counsel opinions.  The assignment 
of any staged rating should reflect 
consideration of the effective date 
regulations and an explanation of the 
reason for the effective date.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




